STARBOARD INVESTMENT TRUST 116 South Franklin Street Post Office Box 69 Rocky Mount, North Carolina 27802 252-972-9922 October 29, 2012 VIA EDGAR Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC20549 RE: Starboard Investment Trust (File Nos.333-159484 and 811-22298), preliminary proxy materials filed pursuant to Rule 14a-6 under the Securities Exchange Act of 1934 on behalf of the ISM Global Alpha Tactical Fund and ISM Dividend Income Fund. Ladies and Gentlemen: Pursuant to Rule 14a-6 under the Securities Exchange Act of 1934, as amended, enclosed please find preliminary proxy materials for the ISM Global Alpha Tactical Fund and the ISM Dividend Income Fund, each a series of the Starboard Investment Trust.This preliminary filing includes a notice for the Special Meeting of Shareholders, the proxy statement, and the form of proxy to be sent to shareholders of the Funds in connection with a Special Meeting of Shareholders scheduled to be held on November 20, 2012. If you have any questions or comments, please call the undersigned at (252) 972-9922, extension 249.Thank you for your consideration. Sincerely, Starboard Investment Trust /s/ A. Vason Hamrick A. Vason Hamrick Secretary cc: Terrence O. Davis Thompson Hine LLP 1treet, N.W. Suite 700 Washington, DC 20036-1600
